Case 1:18-cr-00640-RA Document 349
                               348 Filed 03/10/21 Page 1 of 1




                                            Application granted. The conference is
                                            adjourned to May 3, 2021 at 11:00 a.m.
                                            Time is excluded until May 3, 2021,
                                            under the Speedy Trial Act, pursuant to
                                            18 U.S.C. Section 3161(h)(7)(A).

                                            SO ORDERED.

                                            _____________________
                                            Ronnie Abrams, U.S.D.J.
                                            March 10, 2021
